DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed December 30, 2021, with respect to the rejection(s) of claim(s) 1, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pai et al. (US 2017/0034672). 
Pai teaches wherein the destination group of user equipment was selected based on capabilities of the user equipment (Section 0055, MBMS-enabled devices are selected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 8 – 10, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Tiwari et al. (US 2010/0261494) and in further view of Pai et al. (US 2017/0034672)
Regarding Claim 1, Song teaches a method comprising: facilitating, by first network equipment comprising a processor, receiving a first request from second network equipment, to communicate a first communication to a destination group of user equipment via a first multi-cast connection to the destination group of user equipment (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120)); identifying, by the first network equipment, a first service area of a second user equipment of the destination group of user equipment (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2)); and selecting, by the first network equipment, based on the first service area, a first gateway group of base station equipment for establishment of the first multi-cast connection with ones of the destination group of user equipment, comprising the second user equipment (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124)); wherein the first network equipment comprises multicast 
Song does not teach wherein the first network equipment comprises multicast gateway equipment and wherein the destination group of user equipment was selected based on capabilities of the user equipment.
Tiwari, which also teaches an application server, teaches multicast gateway equipment (Figure 7, Section 0062 of Tiwari teaches an application server comprising a gateway module, Section 0031 of Tiwari teaches wherein the application server is involved with multicast communications thus said application server is effectively multicast equipment, since said application server comprises a gateway module said application server can act as a gateway thus rendering the scenario wherein the application server acts as a multicast gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features of Tiwari for the purpose of improving latency in a PTT system as taught by Tiwari.
Pai, which also teaches push-to-talk (PTT), teaches wherein the destination group of user equipment was selected based on capabilities of the user equipment (Section 0055, MBMS-enabled devices are selected).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.

Regarding Claim 3, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches wherein the second network equipment implements a push to transfer service, and wherein the first communication comprises a push to transfer communication in accordance with the push to transfer service (Section 0084, PTX (Push To Transfer) communications).
Regarding Claim 4, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches facilitating, by the first network equipment, receiving a second request from the second network equipment, to communicate a second communication to the destination group of user equipment via a second multi-cast connection to the destination group of user equipment (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120), multiple call requests and different times can be made thus rendering a scenario wherein a second call request is made), wherein the second request comprises an updated service area for the second user equipment; based on the updated service area (Figures 5, 6. Section 0084, AT2 can be in a plurality of areas, application server tracks location thus location will be update), selecting, by the first network equipment, a second gateway group of base station equipment for establishment of the second multi-cast connection with the ones of the destination group of user equipment, comprising 
Regarding Claim 5, The Song combination teaches all of the claimed limitations recited in Claim 4.  Song further teaches updating, by the first network equipment for the user equipment, a stored mapping of the first service area to the updated service area (Figure 6, Section 0084, application server tracks location thus location will be updated).
Regarding Claim 8, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches based on the first service area, retrieving mapping information corresponding to a mapping of the first service area to the first gateway group of base station equipment, wherein the selecting comprises selecting the first gateway group of base station equipment based on the mapping information (Figures 1, 6, Section 0084, the location of the ATs is determined and the RAN associated with said location is selected).
Regarding Claim 9, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches wherein the first request comprises the first service area of the user equipment (Section 0067, the call request can comprise the location information as opposed to a separate location message), and wherein the second network equipment included the first service area in the first request based on a record mapping the user equipment to the first service area (Figures 1, 6, Section 0084, the location of the ATs is determined and the RAN associated with said location is selected).
.

Claims 6, 7, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Tiwari et al. (US 2010/0261494) in view Pai et al. (US 2017/0034672), as applied to Claim 1 set forth above, and further in view of Brachman et al. (US 6,704,576)

Brachman, which also teaches the use of multicast and user profile information, teaches wherein the capabilities of the user equipment were determined by the user equipment (Col. 9 lines 12 – 20, the mobile device acquires the user profile information form the user, which is the determining step, for forwarding to the central controller).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Brachman for the purpose of enabling a user to automatically join or seamlessly switch between communication modes as taught by Brachman.
Regarding Claim 7, The above Song combination teaches all of the claimed limitations recited in Claim 6.  Pai further teaches wherein the capabilities comprise communication capabilities for communication via multimedia broadcast multicast service connections (Section 0055, MBMS-enabled devices are selected).
Regarding Claim 17, Song teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a multicast service center system, facilitate performance of operations, comprising: receiving a request from push to talk equipment, to communicate a communication to a destination group of user equipment via a first multi-cast connection to the destination group of user equipment (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120), typical application servers comprise processors that run code stored in memory, Section 0050, the application server is involved in multicast 
Song does not teach a multicast gateway server and wherein the destination group of user equipment was selected based on identified capabilities of a first user equipment of the destination group, provided by the first user equipment
Tiwari, which also teaches an application server, teaches a multicast gateway server (Figure 7, Section 0062 of Tiwari teaches an application server comprising a gateway module, Section 0031 of Tiwari teaches wherein the application server is involved with multicast communications thus said application server is effectively a multicast server, since said application server comprises a gateway module said application server can act as a gateway thus rendering the scenario wherein the application server acts as a multicast gateway server).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features of Tiwari for the purpose of improving latency in a PTT system as taught by Tiwari.
Pai, which also teaches push-to-talk (PTT), teaches wherein the destination group of user equipment was selected based on identified capabilities of a first user 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.
Brachman, which also teaches the use of multicast and user profile information, teaches wherein the capabilities of the user equipment were provided by the user equipment (Col. 9 lines 12 – 20, the mobile device acquires the user profile information form the user for forwarding to the central controller).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Brachman for the purpose of enabling a user to automatically join or seamlessly switch between communication modes as taught by Brachman.
Regarding Claim 18, The Song combination teaches all of the claimed limitations recited in Claim 17.  Song further teaches updating a stored record of a mapping of the first service area from the gateway group of base station equipment to an updated gateway group of base station equipment (Figures 1, 6, Section 0084, application server tracks location of the AT thus location will be updated, since the ATs can move around and typical wireless systems comprise multiple RANs then the ATs can move to multiple RANs and thus multiple groups of base stations).
Regarding Claim 20, The Song combination teaches all of the claimed limitations recited in Claim 17.  Song further teaches wherein the request comprises a push to talk .

Claims 11, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Waush et al. (US 2006/0154660) and in further view Pai et al. (US 2017/0034672)
PLEASE NOTE:  The combination of Song and Waush teaches, as set forth above, a multicast gateway.  This teaching of the Song and Waush combination applies to claim 13.
Regarding Claim 11, Song teaches network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a source user equipment, a first request to communicate a communication to a destination group of user equipment via a multi-cast connection to the destination group of user equipment (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120) from AT1, typical application servers comprise memory that stores code run by processors of said servers), identifying respective service areas of ones of the destination group, comprising a service area of a destination user equipment of the destination group (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2)), and generating a second request to initiate the multi-cast connection, the second request comprising the destination group of user equipment with the respective service areas, wherein the respective service area of the destination user equipment is for selection, by second network equipment based on the 
Song does not teach multicast gateway equipment and wherein the destination group of user equipment was selected based on identified capabilities of a user equipment of the destination group
Waush, which also teaches a BSC, teaches in Section 0181 BSC architecture consisting of gateways.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features of Waush for the purpose of providing effective user of existing links between remote locations and major network infrastructure as taught by Waush.  The combination of Song and Waush renders a BSC, which is the multicast entity, comprising a gateway thus providing a multicast gateway.
Pai, which also teaches push-to-talk (PTT), teaches wherein the destination group of user equipment was selected based on identified capabilities of a user 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.
Regarding Claim 13, The above Song combination teaches all of the claimed limitations recited in Claim 11.  Pai further teaches generating the second request for a different network to initiate the multi-cast connection, wherein the second request comprises the ones of the destination group that do not comprise at least one of the identified capabilities that is implicated by entity (Section 0047, eMBMS capabilities which is not the base MBMS capability, the eMBMS devices are identified for the purpose of initiating a multicast session, which comprises sending a request to initiate said session, with said devices).
Regarding Claim 15, The above Song combination teaches all of the claimed limitations recited in Claim 11.  Song does not teach wherein the second network equipment comprises broadcast multicast service center equipment and the second request comprises a request to initiate a multimedia broadcast multicast service connection.
Pai, which also teaches push-to-talk (PTT), teaches broadcast multicast service center equipment and the request comprises a request to initiate a multimedia broadcast multicast service connection (Section 0055, MBMS communications would require MBMS equipment, MBMS-enabled devices are identified for the purpose of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.
Regarding Claim 16, The Song combination teaches all of the claimed limitations recited in Claim 11.   Song further teaches wherein the first network equipment is configured to communicate according to a push to talk service, and wherein the communication comprises a push to talk communication (Section 0084, PTX communications, PTX session comprising voice data comprises push to talk).

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Waush et al. (US 2006/0154660) in view of Pai et al. (US 2017/0034672), as applied to Claim 11 set forth above, and further in view Brachman et al. (US 6,704,576).
PLEASE NOTE:  The combination of Song and Waush teaches, as set forth above, a multicast gateway.  This teaching of the Song and Waush combination applies to claims 12, 14.
Regarding Claim 12, The above Song combination teaches all of the claimed limitations recited in Claim 11.  Song does not wherein the identified capabilities of the user equipment were provided by the user equipment based on analysis by the user equipment.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Brachman for the purpose of enabling a user to automatically join or seamlessly switch between communication modes as taught by Brachman.
Regarding Claim 14, The above Song combination teaches all of the claimed limitations recited in Claim 12.  Pai further teaches wherein the identified capabilities comprises a capability for communication via multimedia broadcast multicast service connections (Section 0055, MBMS communications).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Tiwari et al. (US 2010/0261494) in view of Pai et al. (US 2017/0034672) in view of Brachman et al. (US 6,704,576), as applied to Claim 17 set forth above, and further in view in view of Negalajuli et al. (US 2017/0099327)
Regarding Claim 19, The Song combination teaches all of the claimed limitations recited in Claim 17.  Song does not teach wherein the multi-cast connection is established with ones of the destination group of user equipment via the gateway group of base station equipment operating in an evolved packet core framework.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Negalajuli for the purpose of improving the capacity of a PTT system as taught by Negalajuli.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean